        Case 3:20-cr-00329-BR      Document 13      Filed 10/15/20   Page 1 of 2




KRISTA SHIPSEY, OSB #943850
The Law Office of Krista Shipsey
521 SW Clay
Portland, Oregon 97201
Office Phone: (503) 265-8119
Facsimile: (503) 226-1321
Email: shipsey@kshipseylaw.com
ATTORNEY FOR JEFFREE CHEYENNE CARY




                    IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF OREGON


UNITED STATES OF AMERICA,                      No. 3:20−cr−00329−BR
     PLAINTIFF,

                                               DECLARATION IN SUPPORT OF
      VS.
                                               DEFENDANT’S UNOPPOSED
                                               MOTION TO CONTINUE TRIAL DATE
JEFFREE CHEYENNE CARY,
     DEFENDANT,



       I, Krista Shipsey, declare that the following statements are true to the best of my

knowledge, information and belief:

      1. On August 5, 2020, I was appointed counsel to this case by the Honorable

Youlee Yim You, United States Magistrate Judge.

      2. This is defendant’s first request for a continuance.

      3. I have consulted with AUSA Ashley Cadotte. She does not object to this

continuance.

      4. I have fully advised Mr. Cary of his rights as set forth in 18 U.S.C. § 3161 (The

Speedy Trial Act). Mr. Cary consents to the continuance to a date set by the court.


Page 1 – DECLARATION IN SUPPORT OF DEFENDANT’S
UNOPPOSED MOTION TO CONTINUE TRIAL DATE
         Case 3:20-cr-00329-BR     Document 13      Filed 10/15/20   Page 2 of 2




       5. The parties are continuing with negotiations.

       I declare under penalty of perjury under the laws of the United States that the

foregoing is true and correct.

       RESPECTFULLY SUBMITTED this 15th day of October, 2020.


                                          /s/ Krista Shipsey
                                         Krista Shipsey, OSB #943850
                                         Attorney for Defendant




                                                                                Krista Shipsey
Page 2 - DECLARATION IN SUPPORT OF DEFENDANT’S                          The Law Office of Krista Shipsey
                                                                                 521 SW Clay
UNOPPOSED MOTION TO CONTINUE TRIAL DATE                                    Portland, Oregon 97201
                                                                       503 265-8119 FAX 503-226-1321
                                                                          shipsey@kshipseylaw.com
